Citation Nr: 0717508	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a noncompensable disability rating for hemorrhoids.  


FINDING OF FACT

The veteran's hemorrhoids are characterized as mild and are 
easily treatable with over-the-counter medication.  This 
disability is manifested by occasional bleeding and 
discomfort.  


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran contends that he is entitled to a compensable 
rating for his service-connected hemorrhoids.  

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, 
a noncompensable rating is assigned when there is evidence of 
mild or moderate hemorrhoids.  A 10 percent rating is 
assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is 
assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.  

VA records dated from December 2003 to April 2005 show that 
the veteran received periodic treatment for his hemorrhoids.  
The associated records show that he suffered from anorectal 
bleeding, irritation, pain in the rectum, itching, drainage, 
and discomfort after bowel movement.  The veteran treated his 
hemorrhoids with stool softeners, sitz baths, hemorrhoidal 
cream, and suppositories.  He stated that his hemorrhoids 
were not under control but were manageable.  

On VA examination in December 2003, the veteran reported that 
he experienced bleeding at least three times a week.  He 
further reported that whenever he had a bowel movement, his 
hemorrhoids would protrude, and he would have to manually 
reduce them.  He treated his hemorrhoids with sitz baths, 
over-the-counter suppositories, and hemorrhoidal cream.  The 
veteran stated that he was not incontinent, had good 
sphincter control, and did not wear a pad for fecal leakage 
or involuntary bowel movements.  Physical examination 
revealed no colostomy, no evidence of fecal leakage, and no 
signs of anemia or fissures.  There were externally visible 
hemorrhoids that were nonthrombosed and nontender, but there 
was no active bleeding.      

Clinical records do not demonstrate that the veteran has been 
treated for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue.  Additionally, there is no 
suggestion in the evidence of record that the veteran has 
become anemic due to persistent hemorrhoidal bleeding.  The 
medical evidence shows that the veteran has recurrent mild 
hemorrhoids with periodic bleeding, discomfort, and pain.  
Accordingly, he is not entitled to an increased rating for 
his hemorrhoid disability.  38 C.F.R. § 4.114, DC 7336.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision in January 2004; and a statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

A compensable rating for a hemorrhoid disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


